Mio-m
                                ELECTRONIC RECORD




COA #      01-13-00077-CR                        OFFENSE:        22.021 (Agg SexAssault w/Child)

           Jared Len Cruse v. The State of
STYLE:     Texas                                 COUNTY:         Liberty
COA DISPOSITION:       AFFIRMED AS MODIFY        TRIAL COURT:    75th District Court


DATE: 07/22/2014                  Publish: NO    TC CASE #:      cr29782




                        IN THE COURT OF CRIMINAL APPEALS


         Jared Len Cruse v. The State of
STYLE:   Texas                                        CCA#:
                                                                        mo-m
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         fe, /u* eJ                                  JUDGE:

DATE: ^n Hj *Zd/V                                    SIGNED:                           PC:

JUDGE:     y^O                                        PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD